 



Exhibit 10.19
HALOZYME THERAPEUTICS, INC.
OUTSIDE DIRECTOR COMPENSATION PLAN
     Commencing upon stockholder approval of the 2008 Outside Directors’ Stock
Plan, outside directors of Halozyme Therapeutics, Inc. (the “Company”), will
receive an initial restricted stock grant of 20,000 shares of common stock upon
joining the Board. The initial restricted stock grant will vest upon the later
of: (a) the first day that the outside director may trade the Company’s stock in
compliance with the Company’s Insider Trading Policy that occurs after the six
month anniversary of the date of grant or (b) the first day that the outside
director may trade the Company’s stock in compliance with the Company’s Insider
Trading Policy that occurs after the date of the first annual meeting following
the initial restricted stock grant.
     Currently, outside directors also automatically receive annual option
grants of 10,000 shares of common stock and restricted stock grants of
15,000 shares of common stock immediately following future annual meetings of
stockholders. The annual option grant will vest and become exercisable on the
date immediately preceding the date of the annual meeting following the date of
grant. The annual restricted stock grant will vest on the first day that the
outside director may trade the Company’s stock in compliance with the Company’s
Insider Trading Policy that occurs after the date immediately preceding the
annual meeting following the date of grant.
     Commencing with the 2009 annual meeting of stockholders, outside directors
will automatically receive annual restricted stock grants of 20,000 shares of
common stock immediately following each annual meeting of stockholders (annual
option grants will no longer be issued to outside directors). The annual
restricted stock grant will vest on the first day that the outside director may
trade the Company’s stock in compliance with the Company’s Insider Trading
Policy that occurs after the date immediately preceding the annual meeting
following the date of grant.
     Outside directors receive an annual retainer of $30,000 for service on the
Board as well as an annual retainer for service on any committee of the Board.
Outside directors serving on the Board’s Audit Committee will receive an annual
retainer of $15,000, provided that the Chair of that committee will receive an
annual retainer of $30,000. Outside directors serving on the Board’s
Compensation Committee will receive an annual retainer of $10,000, provided that
the Chair of that committee will receive an annual retainer of $20,000. Outside
directors serving on the Board’s Nominating and Governance Committee will
receive an annual retainer of $5,000, provided that the Chair of that committee
will receive an annual retainer of $10,000. Lastly, an outside director serving
as the Chair of the Board of Directors will receive an annual retainer of
$30,000.

 